 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4
                                        OAKLAND DIVISION
 5

 6

 7 DOMINIQUE SPENCER,                                   Case No: C 18-0410 SBA
 8                 Plaintiff,                           ORDER OF CONDITIONAL
                                                        DISMISSAL
 9         vs.
10
     CALIFORNIA DEPARTMENT OF
11 DEVELOPMENTAL SERVICES, & DOES
     ONE THROUGH TEN,
12
                   Defendants.
13

14

15
            The Court having been notified of the settlement of this action, and it appearing that
16
     no issue remains for the Court’s determination,
17
            IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
18
     DISMISSED with prejudice. In the event that the settlement is not reached, any party may
19
     move to reopen the case and the trial will be rescheduled, provided that such motion is filed
20
     within 30 days of this order. All scheduled dates, including the trial and pretrial dates, are
21
     VACATED.
22
            IT IS SO ORDERED.
23
     Dated: 5/15/19                                    ______________________________
24                                                     SAUNDRA BROWN ARMSTRONG
25                                                     Senior United States District Judge

26

27

28
